EXHIBIT 21 SUBSIDIARIES OF NEW ULM TELECOM, INC. Name of Subsidiary Ownership Jurisdiction of Incorporation New Ulm Phonery, Inc. 100% Minnesota New Ulm Cellular #9 100% Minnesota New Ulm Long Distance, Inc. 100% Minnesota TechTrends, Inc. 100% Minnesota Peoples Telephone Company 100% Iowa Western Telephone Company 100% Minnesota Hutchinson Telephone Company 100% Minnesota Hutchinson Telecommunications, Inc. 100% owned by HTC Minnesota Hutchinson Cellular, Inc. 100% owned by HTC Minnesota Sleepy Eye Telephone Company 100% Minnesota The financial statements of all wholly-owned subsidiaries listed above are included in the Consolidated Financial Statements of NU Telecom on this Form 10-K for the year 2013. The balance sheet for SETC is included in the Consolidated Financial Statements of NU Telecom on this Form 10-K for the year 2012, however, the income statement for the 2012 is included in HCC, which was a significant subsidiary, and is not consolidated, but rather is recorded as an equity subsidiary of NU Telecom using the equity method of accounting for the year 2012, prior to the spin-off of HCC. NU Telecom is incorporated in the state of Minnesota.
